418 F.2d 240
72 L.R.R.M. (BNA) 2784
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED MINE WORKERS OF AMERICA and United Mine Workers ofAmerica, District 2, Respondents.
No. 17601.
United States Court of Appeals Third Circuit.
Argued Sept. 16, 1969.Decided Nov. 3, 1969.

Leonard M. Wagman, N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Edward E. Wall, Atty., N.L.R.B., on the brief), for petitioner.
Francis J. Leahey, Englehart, Creany, Engelhart & Leahey, Ebensburg, Pa.  (Eugene A. Creany, Ebensburg, Pa., on the brief), for respondents.
Before BIGGS, KALODNER and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this petition for enforcement of an Order of the National Labor Relations Board, the sole question is whether substantial evidence supports the Board's findings that the respondent Unions coerced and restrained employees in violation of Section 8(b)(1)(A) of the National Labor Relations Act, as amended, 29 U.S.C.A. 151, et seq.  ('Act').


2
On review of the record we are of the opinion that it amply supports the Board's finding that the Respondents coerced and restrained employees in violation of the cited provisions of the Act by (1) blocking ingress and egress from the Solar Fuel Company's mines by mass picketing and other acts; (2) threatening physical violence and other reprisals against employees and against supervisors in the presence of employees; and (3) committing assaults upon employees, and upon supervisors in the presence of employees.


3
The Order of the Board will be enforced in full.  A decree for enforcement of the Order of the Board may be submitted.